Pelton, J.
In an action for damages based solely on the fact that the defendants obtained an injunction against the plaintiff, the petition does not set forth a cause of action in the absence of an allegation that the petition for injunction did not fairly and honestly set forth the facts relied on. Short & Company v. Spragins, Buck & Company, 104 Ca. 628 (30 S. E. 810). The court did not err in sustaining the general and the third special demurrer and in dismissing the action.

Judgment affirmed.


Sutton, C. J., and Parker, J., concur.

Aaron Kraviich, for plaintiffs in error.
Hitch, Moms, Harrison £ Smith, contra.